Exhibit 10.2






CONFIDENTIAL SETTLEMENT AND WAIVER/RELEASE AGREEMENT


This Agreement (“Agreement”) is made and entered into this __ day of June, 2016
by and between Brett E. Mancini (“Mancini”) and IEC Electronics Corp. (“IEC”).


WHEREAS, IEC employed Mancini as Vice President, Business Development and
Engineering Solutions, for a period of time ending with his resignation
effective April 9, 2015; and


WHEREAS, Mancini has received his regular wages and employment-related benefits
(including any accrued but unused Paid Time Off) owed to him through his
resignation date, all of which was paid in accordance with IEC’s regular payroll
schedule and benefit policies and practices, and Mancini’s receipt of the
amounts described in this paragraph was and is not conditioned on his decision
to sign this Agreement; and


WHEREAS, Mancini has raised, through his attorney Steven V. Modica, Esq., claims
that IEC failed to compensate Mancini pursuant to a Salary Continuation and
Non-Competition Agreement entered into by the parties effective January 29, 2014
and as amended effective January 27, 2015 (“Asserted Claim”); and


WHEREAS, Mancini and IEC, without any admission of liability or wrongdoing
whatsoever and to avoid litigation and/or further expense, wish to resolve and
settle any and all disputes and controversies between Mancini and IEC,
including, but not limited to, all issues relating to the Asserted Claim and the
employment of Mancini by IEC, its predecessors, successors, assigns, affiliates
or related companies.


NOW, THEREFORE, the parties agree as follows:


1.    Subject to section 19 of this Agreement:


a.    IEC shall pay the total sum of One Hundred Twenty-Five Thousand Dollars
and Zero Cents ($125,000.00), representing settlement of all of Mancini’s
claims, whether included in the Asserted Claim or otherwise, by check made
payable to “Brett E. Mancini.” All withholding taxes and other deductions that
IEC is required by law to make from such payment shall be made.


b.    IEC makes no representations to Mancini regarding the taxability and/or
tax implications of this settlement. Mancini is solely responsible for any tax
consequences associated with this settlement and/or the amount paid pursuant to
this Agreement.


c.    Mancini agrees that he is not entitled to any other compensation or
benefits of any kind or description from IEC, its predecessors, successors,
assigns, affiliates or related companies, or from or under any employee benefit
plan or fringe benefit plan sponsored by IEC, its predecessors, successors,
assigns, affiliates or related companies, other than as described above and
except for any benefits he may become entitled to from or under any welfare plan
or any pension or retirement plan regarding any vested benefits he may have in
such plans through IEC, its successors, assigns, affiliates or related
companies.


d.    The parties agree that the amount listed above is in settlement of the
allegations made by Mancini against IEC. Mancini and his attorney agree that
said amount is inclusive of any and all claims for attorney’s fees and costs.


2.    COMPLETE WAIVER AND RELEASE BY MANCINI







--------------------------------------------------------------------------------

Exhibit 10.2


a.    Mancini, for himself and his heirs, successors and assigns, in
consideration of the sum and benefits described in Section 1 of this Agreement,
does hereby forever discharge and release IEC, its agents, officers,
shareholders, managers, directors, employees, parents, subsidiaries, members,
affiliates, predecessors, successors, and assigns (collectively referred to as
the “Released Parties”) from any and all claims, demands, causes of action, and
complaints, that he now has or may in the future have, known or unknown, or
which any person or entity may have on his behalf, on account of or arising out
of any matter or thing that has happened, developed or occurred before the date
of this Agreement, including, without limitation, all claims, demands, causes of
action, and complaints alleged or that could have been alleged in the Asserted
Claim, arising from Mancini’s employment or separation from employment with IEC
or its predecessors, or which Mancini might otherwise have against the Released
Parties. This Agreement is intended to be interpreted in the broadest possible
manner to include all actual or potential legal claims Mancini may have against
IEC (except as expressly provided in section 2(e)).


b.    Mancini hereby waives any and all such claims, causes of action, demands,
and complaints of any type or description that he has or might have against the
Released Parties. This release, discharge, and waiver includes, but is not
limited to, any claims, demands, causes of action or complaints (collectively
called “Claims”) arising out of or under: the Age Discrimination in Employment
Act (ADEA); the Family and Medical Leave Act (FMLA); the Fair Labor Standards
Act (FLSA); Title VII of the Civil Rights Act of 1964 (Title VII); the Equal Pay
Act (EPA); the Americans with Disabilities Act of 1990 (ADA); the Genetic
Information Nondiscrimination Act of 2008 (GINA); the New York State Human
Rights Law (HRL); the New York Labor Law; any federal, state or local law or
rule, regulation, executive order or guideline prohibiting discrimination on the
basis of race, sex, religion, national origin, disability or any other protected
status; defamation; breach of contract (including employment contracts); breach
of implied contract; breach of the covenant of good faith and fair dealing;
tortious interference with business and/or contractual relationship (or
prospective relationship); whistleblower claims; estoppel of any kind;
common-law intentional torts; intentional infliction of mental or emotional
distress; wrongful termination; discrimination, harassment and/or retaliation or
wrongful action that has been or could have been alleged under the common law,
any civil rights or equal opportunity employment law or any other statute,
regulation, ordinance or rule.


c.    Mancini agrees that the legal rights and claims he is giving up include
his legal rights and claims under the anti-retaliation provisions of the
Sarbanes-Oxley Act, 18 U.S.C. § 1514A, and the Dodd-Frank Act, 12 U.S.C. § 5567,
and/or legal rights and claims under the federal Worker Adjustment and
Retraining Notification Act of 1989 (“WARN”), the New York Worker Adjustment and
Retraining Notification Act (“NY WARN”), the New York Labor Law (except
unemployment insurance and minimum wage claims), the New York Business
Corporation Law, and any similar federal, state or local statute, regulation,
order or common law. Mancini further agrees that the legal rights and claims he
is giving up include all common law rights and claims, such as a breach of
express or implied contract, tort (whether negligent or intentional), wrongful
discharge, constructive discharge, infliction of emotional distress, defamation,
promissory estoppel, and any claim for fraud, omission or misrepresentation,
breach of express or implied duties, or violation of public policy or policies,
practices, or procedures of IEC.


d.    This waiver and release includes, but is not limited to, a waiver,
discharge and release by Mancini of the Released Parties from any damages or
relief of whatever nature or description, including, but not limited to,
compensatory and punitive damages and equitable forms of relief, as well as any
claim for attorney’s fees or costs, which may arise from any of the claims
waived, discharged or released.


e.    This waiver and release does not include Mancini’s vested rights under any
qualified retirement plan in which he participated, and any COBRA, unemployment
insurance, and workers’ compensation rights that he may have. Nothing in this
Agreement shall be construed to constitute a waiver of (i) any claims Mancini
may have against IEC that arise from acts or omissions that occur after the date





--------------------------------------------------------------------------------

Exhibit 10.2


that he signs this Agreement, (ii) his right to file an administrative charge
with any governmental agency, (iii) his right to participate in any
administrative or court investigation, hearing or proceeding or (iv) any claims
that he cannot waive as a matter of law. Mancini agrees, however, to waive and
release any right to receive any individual remedy or to recover any monetary
damages as a result of any administrative charge, proceeding or lawsuit brought
by him or on his behalf. In addition, this release does not affect Mancini’s
rights as expressly created by this Agreement, and does not limit his ability to
enforce this Agreement.
 
f.    Mancini acknowledges that his employment with IEC terminated on the date
of his resignation and agrees that he will not seek, and waives any right or
claim to, employment now or in the future by IEC or any of the Released Parties.


g.    This waiver and release may be enforced in any court, federal, state or
local, and before any administrative agency or body, federal, state or local.
3.    COMPLETE WAIVER AND RELEASE BY IEC
a.    By signing this Agreement, IEC is releasing and waiving its right to bring
any legal claim of any nature against Mancini. The claims IEC is giving up
include, but are not limited to, claims related, directly or indirectly, to
Mancini’s employment relationship with IEC, including his separation from
employment and any claim that Mancini has violated the Salary Continuation and
Non-Competition Agreement entered into by the parties effective January 29, 2014
and as amended effective January 27, 2015. This Agreement is intended to be
interpreted in the broadest possible manner to include all actual or potential
legal claims IEC may have against Mancini.
b.    Specifically, IEC is fully and forever giving up all of its legal rights
and claims against Mancini, whether or not presently known to it, that are based
on events occurring before IEC signs this Agreement. IEC agrees that the legal
rights and claims it is waiving include rights and claims under federal, state
or local statute, regulations, orders or common law, including breach of express
or implied contract (including, but not limited to, rights under the Salary
Continuation and Non-Competition Agreement entered into by the parties effective
January 29, 2014 and as amended effective January 27, 2015), tort (whether
negligent or intentional), wrongful discharge, constructive discharge,
infliction of emotional distress, defamation, promissory estoppel, and any claim
for fraud, omission or misrepresentation, breach of express or implied duties,
or violation of public policy or policies, practices, or procedures of IEC.
c.    IEC further agrees that it is giving up and releasing any damages or
relief of whatever nature or description, including, but not limited to,
compensatory damages, punitive damages, penalties, interest, and equitable forms
of relief, as well as any claim for attorney’s fees or costs, which may arise
from any of the claims waived, discharged or released in this Section 3.
d.    Nothing in this release shall be construed to constitute a waiver of any
right that IEC cannot waive as a matter of law.
4.    Mancini represents that, as of the date that he signs this Agreement, he
has not filed any charge, complaint, arbitration, proceeding or action in any
forum against IEC. This Agreement may be used as a complete defense in the
future if Mancini brings a lawsuit based on any claim that he has released.
5.    IEC hereby advises Mancini to consult with an attorney of his choosing
concerning all of the terms of this Agreement prior to executing this Agreement.
By execution of this Agreement, Mancini represents and warrants that he has had
the opportunity to consult with an attorney of his choosing concerning all of
the terms of this Agreement.





--------------------------------------------------------------------------------

Exhibit 10.2




6.    CONFIDENTIALITY
    
a.    Mancini agrees to keep the terms and the existence of this Agreement
completely confidential and shall not disclose any information concerning the
existence or terms of this Agreement or provide a copy of this Agreement to
anyone, except the New York State Supreme Court, Monroe County (to the extent
required to comply with and effectuate the terms of this Agreement), the United
States Internal Revenue Service, the New York State Tax Department, his
attorney, his accountant, his lawful spouse, as otherwise required by law, or as
specifically requested in writing by IEC.


b.    IEC also agrees to keep the terms and the existence of this Agreement
completely confidential and shall not disclose any information concerning the
existence or terms of this Agreement or provide a copy of this Agreement to
anyone, except the New York State Supreme Court, Monroe County (to the extent
required to comply with and effectuate the terms of this Agreement), the United
States Internal Revenue Service, the New York State Tax Department, its
attorneys, its accountants, the Released Parties, the United States or New York
Departments of Labor, as otherwise required by law, or as otherwise necessary to
effectuate the terms of this Agreement.


c.    If either party discloses the existence or terms of this Agreement to a
person or entity listed above, that party must inform such person or entity of
the confidential nature of such information and require as a condition of
disclosure that such person or entity treat the existence and terms of this
Agreement as confidential and not disclose it to anyone else or to any other
entity.


d.    Nothing in this Agreement is intended to or shall prevent or limit the
parties from providing testimony or information in response to a valid subpoena,
court order, regulatory request or other judicial, administrative or legal
process or otherwise as required by law. The parties agree that they will notify
the other party in writing as promptly as practicable after receiving any
request for testimony or information regarding the other party in response to a
subpoena, court order, regulatory request or other judicial, administrative or
legal process or otherwise as required by law, regarding the anticipated
testimony or information to be provided and at least fourteen (14) days prior to
providing such testimony or information (or, if such notice is not possible
under the circumstances, with as much prior notice as is possible).


e.    Nothing in this Agreement shall prohibit IEC from disclosing the terms of
the Agreement and the Agreement itself in filings with the Securities Exchange
Commission.


7.    IEC shall make the payment required by Section 1 of this Agreement within
five (5) days after the revocation period described in Section 19 of this
Agreement has expired with no revocation by Mancini.


8.    Except when providing truthful information in the contexts contemplated by
Section 2(e)(ii) and (iii), Mancini will not directly or indirectly make, or
cause to be made, any written or oral statement or other communication that is
derogatory or disparaging to IEC or its predecessors, successors or their past,
current or future parents, subsidiaries, related entities, or any of their
members, shareholders, officers, directors, agents, attorneys, employees, or
assigns. The inclusion of specific individuals in this provision (including, but
not limited to, shareholders, officers, directors, agents, attorneys and
employees) to protect them from derogatory or disparaging remarks is a material
term of this Agreement and intended to make such individuals third-party
beneficiaries of this particular provision of the Agreement, with all applicable
rights to enforce its terms in the event of a violation. IEC and the members of
its Board of Directors and its Senior Management (to be defined as any employee
with the Title of Senior Vice-President or above) will not directly or
indirectly make, or cause to be made, any written or oral statement or other
communication





--------------------------------------------------------------------------------

Exhibit 10.2


that is derogatory or disparaging to Mancini. Communications between the
individuals listed above and/or with their attorneys shall not violate this
provision. In the event that IEC receives an inquiry from a future prospective
employer, IEC will only disclose the position Mancini held and the duration of
his employment, unless he authorizes in writing that additional information be
disclosed.


9.    Nothing in this Agreement shall prohibit Mancini from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation. Mancini does not need IEC’s prior authorization to
make any such reports or disclosures and he is not required to notify the
Company that he has made such reports or disclosures.    


10.    Nothing contained in this Agreement, or in any document that may be
executed in connection herewith, is intended to be or shall be deemed,
construed, or treated in any respect as an admission of any fault, wrongdoing,
or liability on the part of the Released Parties. IEC denies that it is
responsible or legally obligated for any Claims or that it has engaged in any
wrongdoing.


11.     This Agreement shall be governed, construed, and interpreted, and both
parties’ rights shall be determined in accordance with New York law, without
regard to its conflicts of laws principles, except to the extent that the law of
the United States governs any matter set forth herein, in which case such
Federal law shall govern. Disputes arising under it shall be heard exclusively
by the state or federal courts located in Monroe County, New York. Neither party
waives any right it may have to remove such an action to the United States
District Court with jurisdiction over Monroe County, New York. The parties
further agree that, whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions, which shall be fully severable and given
full force and effect. However, in the event Mancini or anyone on his behalf
takes legal action asserting claims released through this Agreement, and the
Complete Waiver and Release in Section 2 of this Agreement or any portion
thereof is determined by any court or agency of competent jurisdiction to be
unenforceable for any reason, then IEC shall have the option to rescind this
entire Agreement, and immediately recover from Mancini any payments made
pursuant to Section 1 above, or to require that Mancini execute another release
that is legal and enforceable, without further consideration, payments or
compensation.
12.    Mancini agrees that if he violates any of the terms of this Agreement,
including but not limited to the obligations set forth in sections 8 and 17, in
addition to any other remedy that IEC may have in law or in equity, Mancini
shall be liable to IEC for any and all sums of money paid to Mancini and for the
costs incurred by IEC in enforcing this Agreement. IEC’s enforcement of its
rights under this Section will not affect the validity and enforceability of the
release, discharge, and waiver contained in this Agreement.
13.    Mancini represents and warrants that he has carefully read each and every
provision of this Agreement and that he fully understands all of the terms and
conditions of this Agreement. Mancini warrants and represents that no promise or
representation of any kind has been made, except those expressly stated in this
Agreement.


14.    Mancini represents and warrants that he enters into this Agreement
knowingly and voluntarily, of his own free will, without any pressure or
coercion from any person or entity, including, but not limited to, IEC, its
predecessors, successors, assigns, affiliates, related companies or any of its
representatives.







--------------------------------------------------------------------------------

Exhibit 10.2


15.    Any failure of the parties at any time or times to enforce their
respective rights under any provision of this Agreement shall not be construed
to be a waiver of such provision or the right of Mancini or IEC to enforce such
provision.


16.    This Agreement may be executed in multiple originals, each of which shall
be considered as an original instrument, but all of which shall constitute one
agreement, and shall bind Mancini, his heirs, executors, administrators,
successors, assigns, and legal representatives, and IEC, its predecessors,
successors, assigns, and legal representatives.


17.    This Agreement supersedes all provisions of the Salary Continuation and
Non-Competition Agreement entered into by the parties effective January 29,
2014, with the exception of section 3 (Restrictive Covenants) and section 4.2
(Notices), which remain in full force and effect and which are incorporated by
reference herein (see Exhibit A: Salary Continuation and Non-Competition
Agreement dated January 29, 2014 and as amended effective January 27, 2015). For
avoidance of doubt, IEC acknowledges that Mancini’s current employment does not
violate section 3 (Restrictive Covenants) referenced above.


18.    Mancini represents and warrants that IEC has given him a reasonable
period of time, of at least twenty-one (21) days, for him to consider all the
terms of this Agreement and for the purpose of consulting with an attorney. If
this Agreement has been executed by Mancini prior to the end of the twenty-one
(21) day period, he represents that he has freely and willingly elected to do
so. Revisions to this Agreement shall not extend this twenty-one (21) day
period.


19.    This Agreement may be revoked by Mancini within seven (7) calendar days
after the date this Agreement is signed by him, by giving written notice of
revocation. This Agreement shall not become effective or enforceable until the
revocation period has expired, and the payment provided for in Section 1 of this
Agreement shall not be made or provided until after the revocation period has
expired with no revocation. To be effective, any revocation must be in writing
and delivered to Jeffrey Schlarbaum, Chief Executive Officer, IEC Electronics
Corp. on, 105 Norton Street, Newark, New York 14513, either by hand or by mail
within the seven (7) calendar day period. If sent by mail, the revocation must
be postmarked within the seven (7) calendar day period, properly addressed to
Mr. Schlarbaum at the address provided, and sent via certified mail, return
receipt requested. Mancini acknowledges and agrees that if he exercises his
right to revoke the Agreement, he will not be entitled to the payment provided
for in Section 1.




[signature page follows]







--------------------------------------------------------------------------------

Exhibit 10.2






AGREED TO BY:




DATED:_________________                _________________________________
Brett E. Mancini








IEC Electronics Corp.




DATED:_________________                By:______________________________
Name:
Title:







